Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention News Editors: Jaguar Mining Announces First Gold Pour at Caete JAG - TSX/NYSE CONCORD, NH, Aug. 30 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE) announced today that the first gold pour at its new Caete operation was completed on August 17th. Two additional gold pours have taken place since then for an aggregate of 3,440 ounces. Based on the success of the initial commissioning phase at the Caete operation, management remains confident that the operation will be declared 'commercial' in early Q4, if not before. Commenting on the initial gold pour at the Caete operation, Dan Titcomb, Jaguar's President and CEO stated, "This important milestone at Caete is further evidence of the ability of Jaguar's operating team in Brazil. From breaking ground to the first gold pour, which took place over a 16-month period, the development and commissioning of the Company's third integrated gold processing operation has been on plan in terms of both schedule and budget." Jaguar's management reiterates its gold production target at the new
